FILED
                            NOT FOR PUBLICATION                               OCT 08 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOANY G. CORTEZ, an individual, for                No. 08-56356
himself and on behalf of all others
similarly situated,                                D.C. No. 2:07-cv-05388-R-E

              Plaintiff - Appellant,
                                                   MEMORANDUM *
  v.

SAIA MOTOR FREIGHT LINE, INC. and
SAIA MOTOR FREIGHT LINE, LLC,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted October 6, 2010 **
                                Pasadena, California

Before: PREGERSON, D.W. NELSON and IKUTA, Circuit Judges.

       The district court erred in failing to explain its reasons for denying the

unopposed class-certification motion of plaintiff Hoany G. Cortez (“Cortez”). The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s conclusory assertion that this case presents “no common questions”

of law or fact under Rule 23(a) falls far short of the “rigorous analysis” required in

the class-certification context. See Fed. R. Civ. P. 23(a); Gen. Tel. Co. of Sw. v.

Falcon, 457 U.S. 147, 161 (1982). Nor is this a case where the “issues [a]re so

plain and the analytical framework so clear that the record,” standing alone,

enables effective appellate review. Chamberlan v. Ford Motor Co., 402 F.3d 952,

961 (9th Cir. 2005). Contrary to the district court’s conclusion, the record suggests

a number of possible common issues, such as whether defendant Saia Motor

Freight Line, LLC maintains an official policy of refusing to reimburse workers for

required footwear and whether federal OSHA regulations legitimize such a policy.1

The district court also omitted any mention of the remaining Rule 23(a) factors and

did not discuss any of the prongs of Rule 23(b). See Fed. R. Civ. P. 23(a)–(b).

      The dearth of substantive analysis in the district court’s March 24, 2008

hearing and March 28, 2008 order prevents this court from engaging in

“meaningful appellate review” and requires that we vacate the decision and remand

for reconsideration of Cortez’s motion. See Narouz v. Charter Commc’ns, LLC,

591 F.3d 1261, 1266 (9th Cir. 2010). Given the circumstances of this case, we are

not convinced that it is necessary to reassign this case to a different judge on


      1
          We express no view on the merits of the underlying certification motion.

                                           2
remand. See United States v. Sears, Roebuck & Co., 785 F.2d 777, 780 (9th Cir.

1986) (per curiam).




      VACATED and REMANDED.




                                        3